IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: VIRGINIA A. FINKEN                 : No. 183 MAL 2019
REVOCABLE TRUST                           :
                                          :
                                          : Petition for Allowance of Appeal from
PETITION OF: MELISSA FINKEN               : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 9th day of October, 2019, the Petition for Allowance of Appeal is

DENIED.